DETAILED ACTION

Election/Restrictions
Upon further consideration, in view of the prior art, there is no search burden to examine each of the groups together and the restriction requirement discussed with applicant previously is withdrawn. All pending claims are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, 15 objected to because of the following informalities:  Claims 1, 9, 15 cited “the amount of light” and “the amount of blood flow” is lack of antecedent basis. 
Claim 4 recites “the circuit” which lacks antecedent basis. Amending to “the circuit board” will resolve this issue.
Each dependent claim must incorporate the entire device to which the parent claim is drawn.  For example, claims 3 and 4 must recite “The device of claim 2” and claim 10 and any others depending from claim 9 must recite “The system of claim 9”.  Claim 11 must also be drawn to “The system of claim 10” and claim 14 must be drawn to “The device of claim 8” for consistent recitations.
In line 2 of claim 14, the limitation “microprocessor” must be preceded by “the” or “said” so it is clearly referring to the microprocessor already set forth in parent claim 1, on which claim 14 indirectly depends.
Appropriate correction to resolve each of these issues is required.

Claim Interpretation
Claims 1, 9, and 15 cite “receiver capable of…” and “microprocessor capable of …” (emphasis added) which are not recited as positively configured or programmed functions of these elements and encompass hardware which is merely capable of being configured or is otherwise modifiable to perform the claimed function. Reciting that the receiver and microprocessor are each “configured to” perform the claimed functions (or equivalent) will result in full patentable weight.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “wireless means” in claims 5 and 14, which communicates sufficiently definite structure to those skilled in the claimed context of “coupling” which is wirelessly accomplished between a display and microprocessor or other computer elements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 13, 14 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 7 and 13 recite that the pairs of LEDs and receivers are disposed at “physiological intervals along the headband assembly”. It is unclear what spacing would represent a “physiological interval” or why it would represent a physiological interval and this is not further clarified in the specification. For these reasons, the concept of spacing LEDs to correspond to “physiological intervals” is indefinite.
Claim 8 cites “wherein the device controls the function of a video”, and it is unclear what element of the device is providing this function. Claim 14 rejected under 35 U.S.C. 112(b) as dependent on claim 8.
Claim 17 recites “three pair of light emitting diodes and three receivers, said multiple pairs...” It is unclear if the multiple pairs are equivalent to the three pair of light emitting diodes and receivers but are inconsistently recited. The multiple pairs derive antecedent basis from claim 16, but it appears that the three pair[s] of light emitting diodes and receivers represent the same and are interpreted accordingly. Amending  claim 17 to recite that the multiple pairs of light emitting diodes and receivers comprise three pair[s] of light emitting diodes and three receivers will overcome the rejection.
Claim 17 recites “the outermost sensors” in the second-to-last line which lacks antecedent basis. It is unclear if applicant intends the “three pair[s] of light emitting diodes and three receivers” recited in lines 1-2, or if applicant intends a subset of these three, or if applicant intends another element entirely. For each of these reasons, the claim is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1, 9, and 15 cited "are positioned directly on a user's forehead". The claims positively claim the human body and do not properly differentiate it from the apparatus to which the claims are intended to be directed. Amending the claims to recite that the headband assembly is adapted or configured to position the pair of LEDs directly on a user’s forehead (or equivalent) will overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gertsch (U.S. Patent No. 20140296669).
Regarding claim 1, Gertsch teaches a hemoencephalography feedback device (Gertsch, abstract), the device comprising
a headband assembly (Gertsch, abstract), said headband assembly comprising a headband strap (Gertsch, paragraph [0006] and FIG 1), and a circuit board attachably coupled to said headband strap (Gertsch, circuit board assembly 14, paragraph [0034], [0040], and FIG 1),
said circuit board comprising a battery (Gertsch, battery 36, paragraph [0011], [0045], and FIG 2), a light emitting diode emitting at least two wavelengths (Gertsch, LED 22, paragraph [0006], [0045], and FIG 2), at least one receiver (Gertsch, communications and processor module 65, paragraph [0007], [0053] and FIG 6a), and a microprocessor (Gertsch, processor 30, paragraph [0011], [0013], [0045], and FIG 2)
said light emitting diode comprising a red light and an infrared light (Gertsch, IR/RED, paragraph [0044] and FIG 2),
said at least one receiver capable of recording measurements (Gertsch, communications and processor module 65, paragraph [0007], [0053] and FIG 6a) and
said microprocessor capable of calculating measurements taken by the receiver (Gertsch, processor 30, paragraph [0046]-[0048]),
wherein, when the light emitting diode is positioned directly on a user's forehead, the light emitting diode emit a light upon the user's forehead and the receiver measures the amount of light returned from the forehead (Gertsch, LED, paragraph [0044] and FIG 2), and a microprocessor calculates an activation number that represents the amount of blood flow in the area of the user's forehead (Gertsch, paragraph [0044]).
Gertsch fails to teach the use of a pair of light emitting diodes. However, the single LED functions as a pair because it emits both red and infrared light, as in [0044]. Gertsch further teaches in an alternate embodiment shown in Figs. 7-10 and [0054]-[0055] that incorporate multiple emitter/sensor units 82, implying duplicate emitting hardware (i.e. duplicate LEDs which function to transmit multiple wavelengths of light). Gertsch was therefore apprised of various ways to deliver energy at a desired wavelength or wavelengths, inclusive of different light sources.  In view of the collectively evidence, it would have been obvious to those skilled, prior to the effective filing date, to embody the single LED that emits both red and infrared light as multiple LEDs dedicated to each distinct wavelength band. This is functionally equivalent to and represents a simple substitution of an alternate known mechanism for delivering illumination light centered on multiple wavelengths and achieves the same predictable result of illumination of both red and infrared light and would be equally reliable for achieving that effect.  

Regarding claim 2, Gertsch teaches the device of claim 1, wherein said circuit board is flexible (Gertsch, circuit board, paragraph [0009]).

Regarding claim 3, Gertsch teaches the circuit board of claim 2, wherein said circuit board comprises a serpentine flex joint (Gertsch, flexstrip 16 (bridge connection), paragraph [0034], [0052], and FIG 1) allowing the circuit board to be flexed at least 15 degrees (Gertsch, flexstrip 16 (bridge connection), paragraph [0034], [0052], and FIG 1). 
According to FIG 1, through visual inspection, the flexstrip 16 is able to flexed at least 15 degrees. 

Regarding claim 4, Gertsch as modified teaches that the circuit is incorporated into the headband assembly (Gertsch, paragraph [0054] and FIG 7). While they are not described as sewn into the headband, they are understood to be secured in place such that the device is usable while the subject is moving, as with the physical exercise of the abstract, and sewing the circuit boards associated with each of the sensor units is a known attachment means within the skill level of the art. Relying on sewing would achieve predictable results of securely fastening the sensors/circuitry to the headband for effective use while exercising, as described. 

Regarding claim 5, Gertsch teaches the device of claim 1 further comprising a software application, and said circuit board of claim 1 further comprising wireless means (Gertsch, wireless communication, paragraph [0046]]) coupling with said software application (Gertsch, “processor 14 [is] programmable to provide customizable data to the user..." which necessitates software, paragraph [0046]).

Regarding claim 6, Gertsch teaches the device of claim 1, wherein the device comprises multiple pairs of light emitting diodes and receivers, said multiple pairs of light emitting diodes and receivers being disposed at regular intervals along the headband assembly (Gertsch, paragraph [0053]-[0054] and shown in Figs. 7-10). It would have been obvious to incorporate the multiple emitter-receiver arrangement for the same reasons discussed with respect to parent claim 1.

Regarding claim 7, Gertsch teaches the device of claim 1, wherein the device comprises multiple pairs of light emitting diodes and receivers, said multiple pairs of light emitting diodes and receivers being disposed at selected physiological intervals along the headband assembly, as best understood in view of indefinite limitations (Gertsch, paragraph [0053]-[0054] and shown in Figs. 7-10 and paragraph [0061] refers to physiological monitoring so it is inferable that the multiple emitter/sensors 82 are at “physiological intervals” as claimed).  It would have been obvious to incorporate the multiple emitter-receiver arrangement for the same reasons discussed with respect to parent claim 1.

Regard claim 9, Gertsch teaches a system for measuring hemoencephalography feedback (Gertsch, abstract), the system comprising
a headband assembly (Gertsch, abstract), said headband assembly comprising a headband strap (Gertsch, paragraph [0006] and FIG 1), and a circuit board attachably coupled to said headband strap (Gertsch, circuit board assembly 14, paragraph [0034], [0040], and FIG 1),
said circuit board comprising a battery (Gertsch, battery 36, paragraph [0011], [0045], and FIG 2), a light emitting diode emitting at least two wavelengths (Gertsch, LED 22, paragraph [0006], [0045], and FIG 2), at least one receiver (Gertsch, communications and processor module 65, paragraph [0007], [0053] and FIG 6a), and a microprocessor (Gertsch, processor 30, paragraph [0011], [0013], [0045], and FIG 2),
said  light emitting diode emitting at least two wavelengths comprising a red light and an infrared light (Gertsch, IR/RED, paragraph [0044] and FIG 2),
said receiver capable of recording measurements (Gertsch, communications and processor module 65, paragraph [0007], [0053] and FIG 6a, FIGs 7-10) and
said microprocessor capable of calculating measurements taken by the receiver (Gertsch, processor 30, paragraph [0046]-[0048]),
a display device operatively coupled to the microprocessor (Gertsch, paragraph [0046]).
wherein, when the light emitting diodes are positioned directly on a user's forehead, the light emitting diodes emit light upon the user's forehead, the receiver measures the amount of light returned from the forehead (Gertsch, LED, paragraph [0044] and FIG 2), a microprocessor calculates an activation number that represents the amount of blood flow in the area of the user's forehead (Gertsch, paragraph [0044]).
Gertsch fails to teach the use of a pair of light emitting diodes. However, the single LED functions as a pair because it emits both red and infrared light, as in [0044]. Gertsch further teaches in an alternate embodiment shown in Figs. 7-10 and [0054]-[0055] that incorporate multiple emitter/sensor units 82, implying duplicate emitting hardware (i.e. duplicate LEDs which function to transmit multiple wavelengths of light). Gertsch was therefore apprised of various ways to deliver energy at a desired wavelength or wavelengths, inclusive of different light sources.  In view of the collectively evidence, it would have been obvious to those skilled, prior to the effective filing date, to embody the single LED that emits both red and infrared light as multiple LEDs dedicated to each distinct wavelength. This is functionally equivalent to and represents a simple substitution of an alternate known mechanism for delivering illumination light centered on multiple wavelengths and achieves the same predictable result of illumination of both red and infrared light and would be equally reliable for achieving that effect. 

Regarding claim 10, Gertsch teaches the device of claim 9, wherein said circuit board is flexible (Gertsch, circuit board, paragraph [0009]).

Regarding claim 11, Gertsch teaches the circuit board of claim 10, wherein said circuit board comprises a serpentine flex joint (Gertsch, flexstrip 16 (bridge connection), paragraph [0034], [0052], and FIG 1) allowing the circuit board to be flexed at least 15 degrees (Gertsch, flexstrip 16 (bridge connection), paragraph [0034], [0052], and FIG 1). 
According to FIG 1, through visual inspection, the flexstrip 16 is able to flexed at least 15 degrees. 

Regarding claim 12, Gertsch teaches the device of claim 9, wherein the device comprises multiple pairs of light emitting diodes and receivers, said multiple pairs of light emitting diodes and receivers being disposed at regular intervals along the headband assembly ([0053]-[0054] and shown in Figs. 7-10). It would have been obvious to incorporate the multiple emitter-receiver arrangement for the same reasons discussed with respect to parent claim 1.


Regarding claim 13, Gertsch teaches the device of claim 9, wherein the device comprises multiple pairs of light emitting diodes and receivers, said multiple pairs of light emitting diodes and receivers being disposed at selected physiological intervals along the headband assembly, as best understood in view of indefinite limitations (Gertsch, paragraph [0053]-[0054] and shown in Figs. 7-10 and paragraph [0061] refers to physiological monitoring so it is inferable that the multiple emitter/sensors 82 are at “physiological intervals” as claimed).  It would have been obvious to incorporate the multiple emitter-receiver arrangement for the same reasons discussed with respect to parent claim 1.

Regarding claim 15, Gertsch teaches a hemoencephalography feedback device (Gertsch, abstract), the device comprising
a headband assembly (Gertsch, abstract), said headband assembly comprising a headband strap (Gertsch, paragraph [0006] and FIG 1), and a circuit board attachably coupled to said headband strap (Gertsch, circuit board assembly 14, paragraph [0009] and FIG 1),
said circuit board comprising a battery (Gertsch, battery 36, paragraph [0011], [0045], and FIG 2), a light emitting diode emitting light over at least two wavelengths (Gertsch, LED 22, paragraph [0006], [0045], and FIG 2), at least one receiver (Gertsch, communications and processor module 65, paragraph [0007], [0053] and FIG 6a), and a microprocessor (Gertsch, processor 30, paragraph [0011], [0013], [0045], and FIG 2),
said at least one receiver capable of recording measurements (Gertsch, communications and processor module 65, paragraph [0007], [0053] and FIG 6a) and
said circuit board comprises at least one serpentine flex joint (Gertsch, bridge connection, paragraph [0052]),
said microprocessor capable of calculating measurements taken by the receiver (Gertsch, processor 30, paragraph [0046]-[0048]),
wherein, when the light emitting diodes are positioned directly on a user's forehead, the light emitting diodes emit light upon the user's forehead and the receiver measures the amount of light returned from the forehead (Gertsch, LED, paragraph [0044] and FIG 2), and a microprocessor calculates an activation number that represents the amount of blood flow in the area of the user's forehead (Gertsch, paragraph [0044]).
Gertsch fails to teach the use of a pair of light emitting diodes. However, the single LED functions as a pair because it emits both red and infrared light, as in [0044]. Gertsch further teaches in an alternate embodiment shown in Figs. 7-10 and [0054]-[0055] that incorporate multiple emitter/sensor units 82, implying duplicate emitting hardware (i.e. duplicate LEDs which function to transmit multiple wavelengths of light). Gertsch was therefore apprised of various ways to deliver energy at a desired wavelength or wavelengths, inclusive of different light sources.  In view of the collectively evidence, it would have been obvious to those skilled, prior to the effective filing date, to embody the single LED that emits both red and infrared light as multiple LEDs dedicated to each distinct wavelength. This is functionally equivalent to and represents a simple substitution of an alternate known mechanism for delivering illumination light centered on multiple wavelengths and achieves the same predictable result of illumination of both red and infrared light and would be equally reliable for achieving that effect. 
Regarding claim 16, Gertsch teaches device of claim 15, wherein the device comprises multiple pairs of light emitting diodes and receivers, said multiple pairs of light emitting diodes and receivers being disposed at selected intervals along the headband assembly (Gertsch, paragraph [0053]-[0054] and shown in Figs. 7-10). It would have been obvious to incorporate the multiple emitter-receiver arrangement for the same reasons discussed with respect to parent claim 1.


Regarding claim 17, Gertsch teaches the device of claim 16, wherein the device comprises three pair of light emitting diodes and three receivers, said multiple pairs of light emitting diodes and receivers being disposed at selected intervals along the headband assembly (Gertsch, paragraph [0053]-[0054] and shown in Figs. 7-10). It would have been obvious to incorporate the multiple emitter-receiver arrangement for the same reasons discussed with respect to parent claim 1. While the headband of Gertsch does not specifically show  outermost sensors spaced between 4 and 5 inches apart, the cited embodiment shows three emitter/sensor units 82 which are intended to be placed on a headband and are shown in Fig. 7 in regular intervals. Given placement on the headband, it is inferable that they are within 4-5 inches of one another based on the average size of an adult human head, or are at least within a range that is sufficiently close to this distance. Since applicant has no stated criticality for the 4-5 inch spacing and it provides no unexpected result over the interval spacing of Gertsch, the disclosure of regularly-spaced units along a headband inferable within that range as shown in Gertsch renders the claimed distance obvious. Providing the spacing of 4-5 inches achieves predictable results with respect to sufficient sampling of signals for physiological monitoring.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gertsch  (U.S. Patent No 20140296669), as applied to claim 1, and further view of Baron (U.S. Pub. No 20150133743).

Regarding claim 8, Gertsch as modified includes all features of the claimed invention as discussed with respect to claim 1 but fails to teach device controls the function of a video. However, Baron teaches a device that is able to control of a video (Baron, DLNA Media Server 122, paragraph [0204]). 
Gertsch and Baron are considered to be analogous to the claimed invention because they are in the same field of hemodynamic sensing and communication interface. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Gertsch to incorporate the teachings of Baron providing a device that is able to control of a video (Baron, DLNA Media Server 122, paragraph [0203]). Doing so allow the signal to convert and render into a video stream for visualization (Baron, DLNA Media Server 122, paragraph [0203]). 

Regarding claim 14, Gertsch modified  by Baron teaches the display device and microprocessor of claim 8, wherein the coupling of said display device and microprocessor is via wireless means (Gertsch, wireless communication, paragraph [0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571) 270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH HOANG. NGUYEN
Examiner
Art Unit 3793



/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                       
/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793